Citation Nr: 18100375
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-08 548
DATE:	April 11, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
A disability rating for bronchitis, chronic, in excess of 10 percent prior to September 26, 2011, and in excess of 30 percent thereafter is denied.
A disability rating in excess of 10 percent for scars of back, status post excision of lipoma, is denied.
FINDINGS OF FACT
1. Prior to September 26, 2011, the Veterans chronic bronchitis was not manifested by post-bronchodilator FEV-1 of 70 percent or less of predicted value; maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or, a requirement of outpatient oxygen therapy.
2. Beginning September 26, 2011, the Veterans chronic bronchitis was not manifested by post-bronchodilator FEV-1 of 55 percent or less of predicted value; maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or, a requirement of outpatient oxygen therapy.
3. Throughout the entire rating period on appeal, the Veterans scars of back, status post excision of lipoma, resulted in two painful scars located on the back.
CONCLUSIONS OF LAW
1. The criteria for a disability rating for bronchitis, chronic, in excess of 10 percent prior to September 26, 2011, and in excess of 30 percent thereafter have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.96, 4.97, Diagnostic Code 6600 (2017).
2. The criteria for a disability rating for scars of back, status post excision of lipoma, in excess of 10 percent have not been satisfied.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Introduction
The Veteran served on active duty from January 19977 to April 1977 and from May 1979 to June 1992.  
These matters come before the Board of Veterans Appeals (Board) on appeal from December 2010 and November 2011 rating decisions.
In May 2011, the Veteran filed his claim for increased rating for chronic bronchitis, which was evaluated as 10 percent disabling.  In a February 2014 rating decision, the Veterans chronic bronchitis was evaluated as 30 percent disabling effective September 26, 2011.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In December 2017, the Veteran and his wife testified at a videoconference Board hearing before the undersigned, and a transcript is of record.
During the December 2017, the Board took testimony on the issue of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  Subsequently, the Veteran filed a formal claim for the issue in December 2017 and a rating decision was issued in January 2018.  
Additionally, the Veteran perfected an issue of service connection for bronchiectasis.  However, he withdrew that issue in April 2016 and the RO acknowledged that in an April 2016 letter.  Therefore, that issue is not before the Board. 
Veterans Claims Assistance Act of 2000
The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.
Ordinarily, the Board might remand this appeal for further development, but on the facts of this case, it finds that providing the Veteran with new VA examinations would not be beneficial to the Veteran and the record indicates that there is no reasonable possibility that such examinations would substantiate his claims.  VA must provide a medical examination when it is necessary to decide the claim but VA will refrain from providing assistance when there is no reasonable possibility that further assistance would substantiate a claim.  38 C.F.R. § 3.159(c)(4), (d) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 
The record reveals that, with the exception of medical appointments, the Veteran is essentially housebound.  In August 2015 and August 2017, VA afforded the Veteran VA examinations for respiratory conditions, during which he was unable to perform pulmonary function testing.  As explained below, the Board finds that the report of the September 2012 VA examination for respiratory conditions in combination with the December 2017 hearing testimony and the Veterans current medical records provides sufficient competent medical evidence to decide his bronchitis claim.  Likewise, the Board finds that the November 2010 VA examination for scars in combination with the December 2017 hearing testimony provides sufficient evidence to decide the Veterans scars claim.
Finding that the provisions of the VCAA have been fulfilled, the Board will now turn its attention to the Veterans claims.
 
Increased Rating
Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veterans symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question as to which evaluation should be applied to the veterans disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).
The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veterans disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 128688 (Fed. Cir. 2009).  In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 138081 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veterans claims.
 
1. Evaluation for Bronchitis, Chronic
The Veteran essentially contends that his chronic bronchitis is more disabling than contemplated by the assigned evaluations.  The Board finds that competent, credible, and probative evidence establishes that a disability rating for bronchitis, chronic, in excess of 10 percent prior to September 26, 2011, and in excess of 30 percent thereafter is not warranted.
The appeal period before the Board begins on May 20, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  38 U.S.C. § 5110(a), (b)(3) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).
Here, the Veterans bronchitis, chronic, is rated under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2017), evaluated as 10 percent disabling prior to September 26, 2011, and as 30 percent thereafter.
Diagnostic Code 6600 addresses bronchitis, chronic, and delineates:
A 10 percent rating is warranted for pulmonary function tests (PFT) showing Forced Expiratory Volume in one second (FEV1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.
A 30 percent rating is warranted for PFTs showing FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.
A 60 percent rating is warranted for PFTs showing FEV1 of 40- to 55-percent predicted, or; FEV1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
A 100 percent rating is warranted for PFTs showing FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2017).
38 C.F.R. § 4.96(d) further instructs on the application of Diagnostic Code 6600, in pertinent part:  (5) When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes; (6) When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R.                § 4.96(d)(5) & (6) (2017).
Prior to September 26, 2011
In July 2011, the Veteran was afforded a VA examination for respiratory conditions, during which he was diagnosed with bronchitis.  The Veteran reported shortness of breath when doing household activities, especially during extreme heat and cold.  He reported that he could not cut his grass anymore.  He reported intermittent use of an inhaled bronchodilator with improved symptoms.  It was indicated that the Veteran did not use oral steroids, parenteral steroids, antibiotics, or other immunosuppressives.
It was noted that in 2010 the Veteran had been hospitalized for exacerbation of bronchitis, during which he experienced shortness of breath.  It was noted that he had a positive history for productive cough, wheezing, dyspnea, and non-anginal chest pain.  It was noted that the productive cough was purulent or mucopurulent; that wheezing occurred twice per week; and that dyspnea occurred on moderate exertion.  The Veteran described his non-anginal chest pain as left-sided chest wall pain.  He also reported weakness occurring weekly.
The examiner noted that there was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Pulmonary function testing results revealed FVC of 83 percent of predicted value; FEV -1 of 73 percent of predicted value; FEV-1/FVC of 69 percent; and DLCO of 40 percent of predicted value.  It was noted that there was no response to the bronchodilator.  The examiner diagnosed moderate COPD with associated bronchitis.
In the report of the September 2012 VA examination for respiratory conditions, which is addressed below, the examiner indicated that FEV-1 percent of predicted value is most reflective of the Veterans level of disability. 
Based on a careful review of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for the period prior to September 26, 2011.  Using the Veterans test results for post-bronchodilator FEV-1 as the determinate for disability as the 2012 VA examiner indicated that such measurement most accurately reflected the Veterans disability, the Board notes that pursuant to 38 C.F.R. § 4.96(d)(5) & (6), the medical evidence shows that the Veterans FEV-1 was not manifested by 70 percent or less of predicted value.  Additionally, there is no indication in the evidence of record of maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or, a requirement of outpatient oxygen therapy.  Therefore, the Veterans disability does not more nearly approximate the criteria for an increased rating under Diagnostic Code 6600 or any other diagnostic code.  38 C.F.R. §§ 4.96(d), 4.97, Diagnostic Code 6600 (2017).
The Board notes that no additional separate ratings for a respiratory disability are warranted, as VA may assign only a single rating for respiratory conditions under the diagnostic code that reflects the predominate disability.  See 38 C.F.R. § 4.96(a) (2017).
As the preponderance of the evidence is against this increased rating claim as to this timeframe, the benefit of the doubt does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
Beginning September 26, 2011
In September 2012, the Veteran was afforded a VA examination for respiratory conditions, during which he was diagnosed with COPD.  The Veteran reported that he noticed shortness of breath when doing household activities, especially during extreme heat and cold.  He reported that he could not cut the grass anymore.  He reported that he used bronchodilators intermittently and that his symptoms had progressively gotten worse, including some productive cough.
The examiner recorded that the Veteran used an inhaled anti-inflammatory medication daily and an inhalational bronchodilator intermittently.  It was recorded that the Veteran did not use oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, or oxygen therapy.
The report contains pulmonary function testing dated September 26, 2011, which the examiner indicated accurately reflected the Veterans pulmonary function.  The before bronchodilator results revealed FVC of 82 percent of predicted value;  FEV -1 of 66 percent of predicted value; FEV-1/FVC of 81 percent; and DLCO of 43 percent of predicted value.  The after bronchodilator results revealed FVC of 79 percent of predicted value; FEV -1 of 65 percent of predicted value; and FEV-1/FVC of 74 percent.  The examiner indicated that FEV-1 percent of predicted value most accurately reflected the Veterans level of disability.  The chest X-ray showed hyperinflation, otherwise normal.
In August 2015, the Veteran was afforded a VA examination for respiratory conditions.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  The Veteran reported that he experienced shortness of breath in extreme heat and cold and during sleep, he had increased coughing.  It was recorded that he reported orthopnea and propping himself up with four pillows.
It was recorded that the Veteran used an inhalational bronchodilator and an inhalational anti-inflammatory medication on a daily basis.  It was recorded that the Veteran did not use oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, or oxygen therapy.  No valid data was recorded from the pulmonary function testing.  The examiner noted that the Veterans chest X-rays over time were unchanged.
In August 2017, the Veteran was afforded a VA examination for respiratory conditions.  On the report, the examiner recorded a diagnosis of COPD.  It was recorded that the Veteran used an inhalational bronchodilator and an inhalational anti-inflammatory medication on a daily basis.  It was recorded that the Veteran did not use oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, or oxygen therapy.  It was indicated that exercise capacity testing had not been performed.  No data was recorded for pulmonary function testing.
The Veteran testified during the December 2017 hearing that he used a nebulizer and indicated that he used an inhaler.  He stated that he used the inhaler twice a day, sometimes three.  He stated that he used the nebulizer twice a day.  He indicated that the medicine he took through the nebulizer was an anti-inflammatory medication.  The Veteran stated that he believed the dosages of his bronchitis medications had been increased within the last four years.  He indicated that during the past four years, he had been hospitalized for his bronchitis.
The Veterans wife indicated that she has seen the Veterans symptoms of chronic bronchitis worsen.  She stated that he gets tired and agitated trying to breathe, and he has to sit down.  She stated that lately, he had been staying in bed.  She stated that she observed the Veteran unable to catch his breath, and that after a couple of steps, he does a funny, tired breathing.
A review of the Veterans medical treatment records did not reveal a disability picture any different than that reflected by the pulmonary function testing performed in September 2011 and the diagnostic observations recorded in the August 2015 and August 2017 VA examination reports.  
Based on a careful review of the foregoing, the Board finds that an evaluation in excess of 30 percent is not warranted for the period beginning September 26, 2011.  Using the Veterans test results for post-bronchodilator FEV-1 as the determinate for disability as the evidence shows that is the most accurate reflection of the Veterans disability, the Board finds that pursuant to 38 C.F.R. § 4.96(d)(5) & (6), the medical evidence shows that the Veterans FEV-1 was not manifested by 55 percent or less of predicted value.  Additionally, there is no indication in the evidence of record of maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or, a requirement of outpatient oxygen therapy.  Therefore, the Veterans disability picture does not more nearly approximate the criteria for an increased rating under Diagnostic Code 6600 or any other diagnostic code.  38 C.F.R. §§ 4.96(a), (d), 4.97, Diagnostic Code 6600 (2017).
The Board acknowledges the Veterans and his wifes statements concerning the Veterans symptomatology.  While the Board does not question their lay statements, in determining the actual degree of disability for VA purposes, the Board finds that objective medical examinations are more probative of the degree of the Veterans impairment.  See 38 C.F.R. §§ 3.159(a), 4.2 (2017); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 137677 (Fed. Cir. 2007).  As explained above, the evaluation of respiratory conditions involves mechanical application of the rating schedule to pulmonary function test results, which in this case result in an evaluation of 30 percent disabling for the period beginning September 26, 2011.
As the preponderance of the evidence is against this increased rating claim as to this timeframe, the benefit of the doubt does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 
2. Evaluation for Scars of Back, status post Excision of Lipoma
The Veteran essentially contends that the scars on his back that are the result of excision of lipomas are more disabling than the current disability rating of 10 percent.  The Board finds that competent, credible, and probative evidence establishes that a disability rating in excess of 10 percent is not warranted.
The appeal period before the Board begins on June 15, 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  38 U.S.C. § 5110(a), (b)(3) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).
Here, the Veterans scars of back, status post excision of lipoma, are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, currently evaluated as 10 percent disabling.
Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, 10 percent shall be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).
In November 2010, the Veteran was afforded a VA examination for scars.  The examiner recorded that there was a first scar on the lower back on the right side below a previous scar from June 2010.  It was described as a linear surgical scar that occurred status post lipoma excision in 1981.  It was noted that there was no skin breakdown and that the Veteran reported pain.
The scar was described as superficial, with maximum width 0.2 to 0.6 cm and maximum length 3 cm.  It was recorded that there was no inflammation, no edema, and no keloid formation.
The examiner recorded that there was a second scar located on the right side of the lower back, which was linear, at the site of lipoma excision done in June 2010.  The Veteran reported that the scar was painful upon walking or bending.  It was described as superficial, maximum width 0.2 cm and maximum length 3.5 cm.  It was recorded that there were no signs of skin breakdown, inflammation, edema, or keloid formation.
In his December 2010 notice of disagreement, the Veteran stated that he was medically advised that there was nothing to be done about his painful back scars, which made it difficult to sit, lay, or even do light things around the house or to go outside.
During the December 2017 hearing, the Veteran stated that he had two scars on his back as a result of the excision of lipoma.  He stated that some days he can get up and move around, but all of a sudden pain starts at the scars and he cannot do anything because of thumping pain.  He indicated that the scars hurt when laying down when moving in certain directions.  He stated that the scars have gotten darker in coloration.
The Veterans wife testified that the scars have darkened in color and that the Veteran has to lay on one side.  She stated that he complains of the pain.  She indicated that the scars had not changed shape or formation.
As stated above, the Board finds the established evidence of record sufficient to decide this claim without a new VA examination because the number of scars, depth, and linearity have not changed since the November 2010 VA examination.  In terms of stability of the scars, the Veteran and his wife provided a recent assessment of the scars, which they are competent to do since these are observations suitable to be made by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2017); see Layno v. Brown, 6 Vet. App. 465, 46970 (1994).  There is no evidence suggesting that the scars have become unstable.  Accordingly, the Board finds that a remand for a new VA examination of the Veterans scars would not result in a different evaluation.
Based upon a careful review of the foregoing, the Board finds that the evidence establishes that the Veterans disability picture for his back scars more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7804 because he has two scars that are painful.  The evidence does not support an evaluation in excess of 10 percent under Diagnostic Code 7804 because the Veterans scars are neither unstable nor number three or more.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).
The Board also considered evaluation under other diagnostic codes.  Evaluation under Diagnostic Codes 7801 and 7802 is not warranted because the scars are not nonlinear.  38 C.F.R.  § 4.118, Diagnostic Codes 7801, 7802 (2017).
As the preponderance of the evidence is against this increased rating claim, the benefit of the doubt does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).





	
								(continued on next page) 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 36970 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Attorney 

